DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 12 includes elements 51a and 51b which are not mentioned in the description. It appears as though the recitations of A1 and A2 at paragraph 153 of the specification should be amended to instead refer to the elements 51a and 51b, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 9, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3 and 12, each claim recites an “accident history” and “accident contents”. These limitations are indefinite as it is unclear what qualifies as an “accident”, the disclosure does not adequately define what is considered to be an “accident”, and thus the metes and bounds of the claim are not readily apparent. For examination purposes any food occurrence that would be potentially considered to be unwanted will be considered to meet the limitations of an “accident” as claimed.
	Regarding claims 4 and 13, the claims are also rejected as they depend from claims 3 and 12, respectively.
	Regarding claims 6 and 15, the claims each recite “an image that describes the storage method”. This limitation is indefinite as it is unclear how an image can be considered to “describe” anything. For examination purposes it is presumed that it is intended to claim that the image is associated with the storage method.
Regarding claims 7 and 16, the claims each recite a single camera being separately installed in each of a plurality of storage compartments. This limitation is indefinite as it is unclear how such a configuration could be achieved. For examination purposes the claim is presumed to refer to a plurality of cameras, each being installed in a separate storage compartments, as it appears to be shown in Fig. 8 of the instant application.
	Regarding claims 9 and 18, the claims each recite “an image that describes the recipe”. This limitation is indefinite as it is unclear how an image can be considered to “describe” anything. For examination purposes it is presumed that it is intended to claim that the image is associated with the recipe.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0219276).
	As to claim 1, Wang discloses a method of storing food in an artificial intelligent refrigerator, the method comprising:
	obtaining an image of a storage chamber through a camera 107 installed in the storage chamber of the refrigerator (Fig. 2: step 201; paragraph 33);

	receiving a recognition result of food newly stored in the storage chamber through AI image processing in the server from the server (Fig. 2: steps 203-206; paragraphs 35-38); and
	displaying a notifying information related to the food in a display unit of the refrigerator based on the received result (paragraph 38).
	As to claim 7, Wang discloses the refrigerator comprising a plurality of shelves 106 partitioning the storage chamber into a plurality of storage compartments, wherein a camera 107 is separately installed in each of the plurality of storage compartments (Fig. 1), and the storage image is an image obtained when the cameras 107 photograph each of the plurality of storage compartments (paragraphs 18-19).
	As to claims 10 and 16, Wang teaches most of the limitations of the claims as discussed above, and also includes a processor and memory as claimed (paragraphs 34 and 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied above, and further in view of Itohara (JP 2016 061556) and Logan (US 2006/0237427).
	As to claims 2 and 11, Wang does not explicitly teach the image comprising a first image obtained at an opening time of a door of the refrigerator and a second image obtained at a closing time of the odor of the refrigerator after the first image is obtained. However, Itohara teaches that it is known to obtain an image at both an opening time and closing time of a refrigerator door (see English abstract). Furthermore, Logan teaches that by comparing an image taken when a storage compartment door is opened with an image taken when the door is subsequently closed it can be determined whether stored items are moved, removed, or added (paragraph 36). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to obtain first and second images and opening and closing of the refrigerator door as taught by Itohara and Logan because it would allow for the system to update information on which goods are actually stored in the refrigerator. 

Claims 5-6, 8-9, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied above, and further in view of Kim (US 2013/0067375)
	As to claims 5 and 14, Wang does not explicitly teach the notification information including a message guiding a storage method of the food. However, Kim teaches displaying a notification information including a message guiding a user as to which compartment should be utilized to store various types of foodstuffs in a 
	As to claims 6 and 15, Kim teaches a first image 2350 describing the storage method of the food and a second area 2020 comprising an image that is associated with the storage method (Fig. 58). 
	As to claims 8 and 17, Wang does not explicitly teach displaying a recipe as claimed. However, Kim teaches displaying a recipe for an identified food item that may expire soon (paragraphs 109 and 122). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Wang to include displaying a recipe as claimed and taught by Kim to prevent food waste by providing the user with apt notification to prepare food before it expires.
	As to claims 9 and 18, Kim teaches displaying images corresponding to the recipe (Fig. 45).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Logan as applied above, and further in view of Lee (US 2017/0061521) and Morse (US 2014/0252091).
	 As to claims 3 and 12, Wang does not explicitly teach extracting a name, production date, and manufacturer of the food from the image, receiving a search result of an accident history, or generating a notification when an accident history exists in the manner as claimed. However, Lee teaches that it is known to extract a name, 
	As to claims 4 and 13, Wang, as modified with Logan and discussed in the rejections above, includes obtaining a new image and comparing the new image with a previously obtained image to determine which food is still being stored in the refrigerator (Logan, paragraph 36). As such the modified apparatus displays the notification when the food is still being stored in the refrigerator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763